


110 HR 5945 IH: To direct the Secretary of the Interior to conduct a

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5945
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  special resource study to determine the suitability and feasibility of
		  including the Washington Family Legacy Lands of Jefferson County, West
		  Virginia, as part of Harpers Ferry National Historical Park or designating the
		  lands as a separate unit of the National Park System, and for other
		  purposes.
	
	
		1.National park system special
			 resource study, Washington family legacy lands, Jefferson county, west
			 Virginia
			(a)Special
			 Resources StudyThe Secretary
			 of the Interior shall conduct a special resource study relating to the
			 Washington Family Legacy Lands in Jefferson County, West Virginia.
			(b)ContentsIn conducting the study, the Secretary
			 shall evaluate—
				(1)the national significance of the Washington
			 Family Legacy Lands; and
				(2)the suitability and feasibility of adding
			 the Washington Family Legacy Lands as part of Harpers Ferry National Historical
			 Park or designating the Washington Family Legacy Lands as a separate unit of
			 the National Park System.
				(c)CriteriaThe criteria for a study of areas for
			 potential inclusion in the National Park System contained in Section 8 of
			 Public Law 91–383 (16 U.S.C. 1a–5) shall apply to the study.
			(d)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing the findings, conclusions,
			 and recommendations of the study.
			(e)DefinitionIn
			 this Act, the term Washington Family Legacy Lands means—
				(1)the Blakeley Mansion estate, comprising
			 approximately 110 acres and located at 24 Blakeley Farm Lane, Jefferson County,
			 West Virginia;
				(2)the Bullskin Plantation (also known as Rock
			 Hall), comprising approximately 447 acres and located at 4356 Summit Point
			 Road, Jefferson County, West Virginia;
				(3)the Claymont Court Mansion estate,
			 comprising approximately 345 acres and located at 577 Claymont Mansion Drive,
			 Jefferson County, West Virginia; and
				(4)the Happy Retreat estate, comprising
			 approximately 12.5 acres and located at 600 Mordington Avenue, Charles Town,
			 Jefferson County, West Virginia.
				
